Citation Nr: 1731504	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for loss of teeth, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for right hand middle finger fracture, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for skin rash, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for Gulf War Syndrome (arthritis), to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to July 1991.  He also served in the Southwest Asia Theater of Operations from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified at a Board hearing in October 2014.  A copy of the hearing transcript is associated with the claims file.  

The issues of skin rash and Gulf War syndrome (arthritis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Periodontal disease with loss of teeth is not considered a disability for VA compensation purposes.  

2.  The preponderance of the evidence is against a conclusion that the Veteran currently has a right middle finger disability.  


CONCLUSIONS OF LAW

1.  As periodontal disease with teeth loss may not be service-connected for VA compensation purposes, the claim on appeal must be denied. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

2.  The criteria for service connection for a finger disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in October 2005.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein. 

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in March 2016.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.317 (2016), a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. §3.317 (a)(2)(i).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a) (2) (ii).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e) (1). 

The Veteran's service records show that he served in Southwest Asia and is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317 (e)(1).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

a.  Loss of Teeth

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381 (a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment. 38 C.F.R. § 3.381.

In August 1994, the Veteran complained of teeth problems and in an August 1997 statement, the Veteran stated that his teeth problems were caused by sand grinding against his teeth, rubbing away the enamel.  In September 2005, the Veteran visited a VA treatment facility for his teeth.  There, he told the physician that he had been suffering from teeth ache for less than a month and believes that it was due to the food in the military.  Upon examination, the physician noted fundi and poor dentation 3-4 carious teeth.  

At his October 2014 Board hearing, he asserted that he started losing his teeth within a year after his return from service.  The Board remanded the claim in April 2014 for further development and again in July 2015.  He was subsequently afforded a VA examination in March 2016.  

Upon examination, the examiner noted the loss of the both upper third and second molars, upper right first premolar, and both lower first and third molars, and the lower right second molar.  The examiner opined that the loss was not due to trauma or loss of substance of the body of the maxilla and mandible.  The Veteran did not have any other pertinent conditions relating to his missing teeth.  A panographic/intraoral imaging show generalized mild/moderate periodontal bone loss with localized moderate/severe areas of periodontal bone loss noted maxillary posterior molars and mandibular anterior teeth.  The Veteran's oral soft tissues were pink and moist.  His tongue epithelium was pink with no clinical signs of fissuring or cracking.  There were moderate/heavy plaque accumulations on all remaining tooth surfaces, especially interproximal areas.  There was bleeding on probing of all remaining tooth surfaces.  All remaining teeth presented stable in alveolar bone with no significant were noted.  In addition, the examiner found mild attrition mandibular anterior teeth is secondary to malocclusion.  Based on his findings, the examiner diagnosed the Veteran with periodontal disease.  

No matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R.  § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, §17.161.  

In this case, the Veteran was diagnosed with periodontal disease which is not a compensable disability.  The examiner found that the Veteran's loss of teeth was most likely secondary to inadequate oral hygiene over the years.  While the Veteran's enamel on all remaining teeth was visible and intact, the Veteran's teeth demonstrated generalized chronic gingivitis due to poor oral hygiene.  Therefore, service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show a compensable dental disability that was the result of loss of substance of the body of the maxilla or mandible, due to any in-service dental trauma, or bone disease.  

With regard to the Veteran's contention that his dental condition is related to his Persian Gulf service, the Board notes that dental conditions are not listed among the symptoms of medically unexplained chronic multisymptom illnesses or undiagnosed illnesses under 38 C.F.R. § 3.317, nor is there any indication in the evidence of record that his treating or examining dentists have attributed his dental condition to a chronic multisymptom illness or undiagnosed illness.  Indeed, as noted above, the March 2016 VA examiner opined that there was no evidence that the Veteran's dental condition was related to his Persian Gulf service. Therefore, the presumptive service connection regulations pertaining to Persian Gulf veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

b.  Right Middle Finger

By way of history, the Veteran asserted that his right middle finger was accidentally injured during service.  In an August 2006 statement, the Veteran stated that while changing a tire during his deployment in Saudi Arabia, his finger was hit by a sledge hammer, swung by his sergeant.  

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a finger disability, as this requires specialized training to understand the complexities of the musculoskeletal system.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He was later afforded a VA examination in March 2016.  There, the examiner found that the Veteran had a normal range of motion in his right hand and his middle finger (long finger) demonstrated a normal extension of 0 degrees and normal maximum flexion (MCP at 90 degrees, PIP at 100 degrees, and DIP at 70 degrees).  There were no gaps between the pad of the thumb and the fingers, or between the finger and proximal transverse crease of the hand maximal finger flexion.  In comparison, his left hand was normal and demonstrated the same extension and flexion of the middle finger.  There was no evidence of pain with use of the hand and no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing that resulted in no additional functional loss or range of motion.  There was no evidence of ankylosis and no muscle atrophy in either the left or right hand.  An imaging test revealed no abnormalities of the hands.  Three views of the right hand show normal mineralization of the osseous structures, with no fracture or focal bony lesion.  Joint spaces were preserved without erosion and no soft tissue abnormality was found.  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without a currently disability, service connection for the Veteran's right middle finger is not warranted.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption under 38 C.F.R. § 3.309 does not alleviate the requirement for a current disability in a claim for service connection.  Thus, a the presumption for a chronic condition under this section is not applicable because the Veteran does not have a current disability.  







ORDER

Entitlement to service connection for loss of teeth, to include as due to an undiagnosed illness is denied.  

Entitlement to service connection for right hand middle finger fracture, to include as due to an undiagnosed illness is denied.  



REMAND

In April 2014, the Board remanded the matters regarding the Veteran's service connection claim for skin rash and Gulf War syndrome (arthritis) for a new VA examination.  However, after finding the reports inadequate, the Board remanded the claims again in July 2015.  Upon review of the claims file, the Board now find that another remand is required to obtain a medical opinion addendum to address service connection on a direct basis for the Veteran's existing pain and skin condition.  

The Veteran contends that he suffers from unexplained pain and a skin condition which he attributes to the Gulf War syndrome.  However, after a VA examination in March 2016, it was revealed that the Veteran suffered from acromioclavicular joint osteoarthritis in both left and right shoulders.  He reported to the examiner that he has experienced intermittent sharp pain to the left shoulder and upper trapezius for several years.  The pain is aggravated when he lifts heavy objects overhead.  He reported no history of trauma, numbness, tingling or weakness.  

With regards to the Veteran's skin condition, the Veteran was afforded a VA examination pursuant to the July 2015 remand.  There, the examiner diagnosed him with acne rosacea.  During the examination, the Veteran reported to the examiner that after he started developing a red rash on his cheeks he sought treatment and was given medication.  He stated that his skin will flare-up at times with spicy foods, alcohol consumption and sun exposure.  The Veteran has not had a debilitating episode in the past 12 months and does not have systemic manifestations due to any other skin diseases.  

With the Veteran's current diagnoses of acromioclavicular joint osteoarthritis and acne rosacea, the Veteran does not qualify for consideration as a Gulf War undiagnosed illness.  Thus, service connection on the basis of Persian Gulf War undiagnosed illness is not warranted.  

However, the Veteran may be service connected for his current conditions on a direct basis.  Therefore, a nexus opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addendum on the issue of service connection for the Veteran's acromioclavicular joint osteoarthritis of the shoulders and acne rosacea.  

For the Veteran's acromioclavicular joint osteoarthritis, the examiner shall issue an addendum opinion and rationale to address the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's acromioclavicular joint osteoarthritis of the shoulders had onset in or was otherwise related to his military service.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's acromioclavicular joint osteoarthritis of the shoulders was aggravated by his military service.  

For the Veteran's skin rash (acne rosacea), the examiner shall issue an addendum opinion and rationale to address the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's acne rosacea had onset in or was otherwise related to his military service.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's acne rosacea was aggravated by his military service.

A rationale for all opinions offered should be provided.  If the examiner finds it necessary, schedule the Veteran for an examination.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


